Opinion issued August 22, 2002







In The
Court of Appeals
For The
First District of Texas 
____________

NO. 01-02-00480-CR
_________________


EX PARTE CHELCE A. WHITE, Appellant


 

On Appeal from the 23rd District Court 
Brazoria County, Texas
Trial Court Cause No. 42,320

 


MEMORANDUM OPINION
	Appellant Chelce A. White appeals the trial court's order reducing his bail from
$500,000 to $475,000.
Facts
Appellant is charged with murdering his wife.  At the bail reduction hearing,
appellant testified that his family attempted to, but could not raise the necessary funds
for the $500,000 bond.  He testified that his family could raise the necessary funds
and collateral for a bond ranging from $50,000 to $150,000.  Aside from this
testimony, appellant introduced no other evidence of his financial resources.  He
adduced no evidence regarding his income, assets, or credit worthiness.
The trial court reduced appellant's bail to $475,000.
Appellant contends that bail of $475,000 is excessive.
Analysis
A defendant has the burden to show that bail is excessive.  Ex parte Rubac, 611
S.W.2d 848, 849 (Tex. Crim. App. 1981); Ex parte Willman, 695 S.W.2d 752, 754
(Tex. App.--Houston [1st Dist.] 1985, no pet.).
The legislature has prescribed five criteria for determining the amount of bail. 
See Tex. Code Crim. Proc. Ann. art. 17.15 (Vernon Supp. 2002).  In this case, we
need only consider the first two:
	(1) The bail shall be sufficiently high to give reasonable
assurance that the undertaking will be complied with.

	(2) The power to require bail is not to be used as to make
it an instrument of oppression.

Art. 17.15 (1),(2).  Because appellant has failed to provide this Court with a record
containing information regarding his financial resources, we are unable to determine
an amount that would be sufficiently high to assure his appearance at court when
summoned.  Therefore, we need not address the second criterion.
	Appellant has not carried his burden to show that the amount of bail is
unreasonable.  See Ex parte Chavfull, 945 S.W.2d 183, 186-87 (Tex. App.--San
Antonio 1997, no pet.) (in murder case, court of appeals affirmed bail of $750,000
based in part on appellant's inconclusive evidence regarding his financial
circumstances).  
	We overrule appellant's sole point of error.
	We affirm the trial court's pretrial order setting bail.
PER CURIAM
Panel consists of Justices Hedges, Taft, and Jennings.
Do not publish.  Tex. R. App. P. 47.